United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-620
Issued: June 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2007 appellant filed a timely appeal from the May 4, 2007 merit
decision of the Office of Workers’ Compensation Programs denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left thumb injury while in the performance of
duty on August 10, 2006.
FACTUAL HISTORY
On March 16, 2007 appellant, a 51-year-old general expeditor, filed a traumatic injury
claim alleging that he injured his left thumb on August 10, 2006, when he fell while closing
equipment. The employing establishment controverted the claim on the grounds that appellant
had failed to establish the fact of injury, and that he had provided no medical evidence.

On August 19, 2007 Supervisor Mary Brow stated that she had no knowledge of the
alleged August 10, 2006 incident until March 16, 2007, when appellant told her that a gate fell
on his hand in the process of closing equipment. The record contains an employing
establishment injury display sheet, reflecting that appellant sustained a right shoulder strain on
April 9, 2004.
In a letter dated April 2, 2007, the Office informed appellant that the information
submitted was insufficient to establish his claim and allowed him 30 days to submit additional
information, including a detailed account of the alleged injury and a physician’s report, with a
diagnosis and a rationalized opinion as to the cause of the diagnosed condition.
By decision dated May 4, 2007, the Office denied appellant’s claim. Although it
accepted that the work event occurred as alleged, the Office found that he had failed to provide
any medical evidence from a physician, with a history of injury, a diagnosis, and a medical
opinion explaining the cause of his condition. Therefore, the evidence was insufficient to
establish that appellant had sustained an injury under the Act on August 10, 2006.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of proof to establish the essential elements of the claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged; and that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.1 When an
employee claims that he sustained a traumatic injury in the performance of duty, he must
establish the “fact of injury,” namely, he must submit sufficient evidence to establish that he
experienced a specific event, incident or exposure occurring at the time, place and in the manner
alleged, and that such event, incident or exposure caused an injury.2
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.3 Causal relationship is a
medical issue, and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence that includes a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
1

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

2

Betty J. Smith, 54 ECAB 174 (2002); see also Tracey P. Spillane, 54 ECAB 608 (2003). The term “injury” as
defined by the Act, refers to a disease proximately caused by the employment. 5 U.S.C. § 8101(5). See 20 C.F.R.
§ 10.5(q), (ee).
3

Katherine J. Friday, 47 ECAB 591, 594 (1996).

2

rationale explaining the nature of the relationship between the diagnosed condition and the
established incident, or factor of employment.4
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.5
ANALYSIS
The Office accepted that appellant was a federal employee, that he timely filed his claim
for compensation benefits, and that the workplace incident occurred as alleged. The issue,
therefore, is whether he has submitted sufficient medical evidence to establish that the
employment incident caused an injury. Appellant submitted no medical evidence in support of
his claim prior to the Office’s May 4, 2007 decision. Therefore, he failed to establish a prima
facie claim for compensation.
An award of compensation may not be based on surmise, conjecture, speculation, or upon
appellant’s own belief that there is a causal relationship between his claimed condition and his
employment.6 To establish causal relationship, he must submit a medical report in which the
physician reviews those factors of employment identified by appellant as causing his condition
and, taking these factors into consideration, as well as findings upon examination and appellant’s
medical history, explains how these employment factors caused or aggravated any diagnosed
condition; and presents medical rationale in support of his opinion.7 Appellant failed to submit
such evidence and, therefore, failed to satisfy his burden of proof. The Board finds that the
Office properly denied his claim for benefits under the Act.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained a traumatic injury in the performance of duty on August 10, 2006.

4

John W. Montoya, 54 ECAB 306 (2003).

5

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

6

Patricia J. Glenn, 53 ECAB 159 (2001).

7

Robert Broome, supra note 1.

3

ORDER
IT IS HEREBY ORDERED THAT the May 4, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

